Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the radially outer part includes a recessed portion opened radially outwardly and toward the second side in the axial direction; and the recessed portion is constituted by a region surrounded by a first side wall surface, a second side wall surface, a bottom wall surface, and a third side wall surface, the first side wall surface being provided on a first side of the radially outer part in the circumferential direction so as to face a second side in the circumferential direction, theP190780US00 TFN210006-USsecond side wall surface being provided on the second side of the radially outer part in the circumferential direction so as to face the first side in the circumferential direction, the bottom wall surface being provided between the first side wall surface and the second side wall surface, the third side wall surface being provided to rise radially outwardly from the first side of the bottom wall surface in the axial direction and to face the second side in the axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656